Name: Regulation (EU) NoÃ 640/2010 of the European Parliament and of the Council of 7Ã July 2010 establishing a catch documentation programme for bluefin tuna Thunnus thynnus and amending Council Regulation (EC) NoÃ 1984/2003
 Type: Regulation
 Subject Matter: fisheries;  European construction;  information technology and data processing;  information and information processing
 Date Published: nan

 24.7.2010 EN Official Journal of the European Union L 194/1 REGULATION (EU) No 640/2010 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 7 July 2010 establishing a catch documentation programme for bluefin tuna Thunnus thynnus and amending Council Regulation (EC) No 1984/2003 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The Union is a Contracting Party to the United Nations Convention of 10 December 1982 on the Law of the Sea approved by Council Decision 98/392/EC (3), to the Agreement on the implementation of the provisions of that Convention relating to the conservation and management of straddling stocks and highly migratory fish stocks ratified by Council Decision 98/414/EC (4) and to the Agreement to promote compliance with international conservation and management measures by fishing vessels on the high seas accepted by Council Decision 96/428/EC (5). In the framework of those international obligations, the Union participates in efforts made to ensure sustainable management of highly migratory fish stocks. (2) The Union is a Contracting Party to the International Convention for the Conservation of Atlantic Tunas pursuant to Council Decision 86/238/EEC (6) (ICCAT Convention). The ICCAT Convention provides for a framework for regional cooperation on the conservation and management of tuna and tuna-like species in the Atlantic Ocean and adjacent seas through an International Commission for the Conservation of Atlantic Tunas (ICCAT), and for the adoption of recommendations applicable in the ICCAT Convention area which become binding on the Contracting Parties, cooperating non-contracting Parties, entities and fishing entities (CPCs). (3) ICCAT Recommendations 1992-01, 1993-03, 1996-10, 1997-04, 1998-12, 03-19 and 06-15 and Resolutions 1993-02, 1994-04 and 1994-05 on a statistical document programme for bluefin tuna have been implemented by Council Regulation (EC) No 1984/2003 of 8 April 2003 introducing a system for the statistical monitoring of trade in bluefin tuna, swordfish and bigeye tuna within the Community (7). (4) As part of the measures to regulate stocks of bluefin tuna, to improve the quality and reliability of statistical data and in order to prevent, deter and eliminate illegal fishing, ICCAT adopted at its annual meeting in Recife (Brazil), on 15 November 2009, Recommendation 09-11 amending Recommendation 08-12 on an ICCAT bluefin tuna catch documentation programme. That Recommendation entered into force on 1 June 2010 and needs to be implemented by the Union. (5) In order to ensure that the provisions on an ICCAT bluefin tuna catch documentation programme are easily readable and applied uniformly, the relevant provisions of Regulation (EC) No 1984/2003 related to the ICCAT bluefin tuna statistical document and re-export certificate should be deleted. Therefore, Regulation (EC) No 1984/2003 should be amended accordingly. (6) The Commission should be empowered to adopt delegated acts in accordance with Article 290 of the Treaty on the Functioning of the European Union in respect of the transposition of new conservation measures adopted by ICCAT, thus updating and supplementing the Annexes to this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter and scope This Regulation establishes a Union bluefin tuna catch documentation programme in order to support the implementation of conservation and management measures adopted by the International Commission for the Conservation of Atlantic Tunas (ICCAT), incorporating the provisions of the ICCAT bluefin tuna catch documentation programme with a view to identifying the origin of all bluefin tuna. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: (a) Bluefin tuna means fish of the species Thunnus thynnus falling within the codes of the Combined Nomenclature listed in Annex I; (b) Domestic trade means: (i) trade, in one Member State or between two or more Member States, in bluefin tuna caught in the ICCAT Convention area by a Union catching vessel or trap, which is landed in the territory of the Union; and (ii) trade, in one Member State or between two or more Member States, in farmed bluefin tuna caught in the ICCAT Convention area by a Union catching vessel, which is caged in a farm established in the territory of the Union; (c) Export means any movement to a third country of bluefin tuna caught in the ICCAT Convention area by a Union catching vessel or trap, including from the territory of the Union, from third countries or from fishing grounds; (d) Import means the introduction into the territory of the Union, including for caging, fattening, farming or transhipment purposes, of bluefin tuna caught in the ICCAT Convention area by a third country catching vessel or trap; (e) Re-export means any movement from the territory of the Union of bluefin tuna which had been previously imported into the territory of the Union; (f) ICCAT Convention area means the area determined by the International Convention for the Conservation of Atlantic Tunas; (g) Flag Member State means the Member State where the catching vessel is flagged; (h) Trap Member State means the Member State where the trap is established; (i) Farm Member State means the Member State where the farm is established; (j) CPCs means Contracting Parties, cooperating non-contracting Parties, entities and fishing entities of ICCAT; (k) Lot means a quantity of bluefin tuna products of the same presentation and originating in the same relevant geographical area and the same fishing vessel, or group of fishing vessels, or the same trap. CHAPTER II BLUEFIN TUNA CATCH DOCUMENT Article 3 General provisions 1. Member States shall require a completed bluefin tuna catch document (catch document) for each bluefin tuna landed or transhipped at their ports, caged as specified in Annex IV, and harvested from their farms. 2. Each lot of bluefin tuna domestically traded, imported into, exported or re-exported from the territory of the Union shall be accompanied by a validated catch document  except in cases where Article 4(3) applies  and, where applicable, an ICCAT transfer declaration or a validated bluefin tuna re-export certificate (re-export certificate). Any such landing, transhipment, caging, harvest, domestic trade, import, export or re-export of bluefin tuna without a completed and validated catch document and, where applicable, a re-export certificate shall be prohibited. 3. Member States shall not place bluefin tuna into a farm not authorised by a Member State or the CPCs or not listed in the ICCAT record of farming facilities authorised to operate for farming of bluefin tuna caught in the ICCAT Convention area. 4. Farm Member States shall ensure that bluefin tuna catches are placed in separate cages or series of cages and partitioned on the basis of the Member State or CPC of origin. 5. By way of derogation from paragraph 4, farm Member States shall ensure that bluefin tuna caught in the context of a joint fishing operation, as defined by Article 2(g) of Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean (8), are placed in separate cages or series of cages and partitioned on the basis of joint fishing operations. 6. Farm Member States shall ensure that bluefin tuna are harvested from farms in the same year in which they were caught, or before the beginning of the purse seiners fishing period, if harvested in the following year. Where harvesting operations are not completed within that period, farm Member States shall complete and transmit an annual carry-over declaration to the Commission within ten days of the end of that period. That declaration shall include:  quantities (expressed in kg) and number of fish intended to be carried over,  year of catch,  size composition,  flag Member State or CPC, ICCAT number and name of the catching vessel,  reference numbers of the catch document corresponding to the catches carried over,  name and ICCAT number of the fattening facility,  cage number, and,  information on harvested quantities (expressed in kg), when completed, The Commission shall forward such declarations to the ICCAT Secretariat within five days. 7. Quantities carried over in accordance with paragraph 6 shall be placed in separate cages or series of cages in the farm and partitioned on the basis of the catch year. 8. Flag or trap Member States shall provide catch document forms only to their catching vessels and traps authorised to fish bluefin tuna in the ICCAT Convention area, including as by-catch. 9. Each catch document form shall have a unique document identification number. Document numbers shall be specific to the flag or trap Member State and shall be assigned to each catching vessel or trap. Such forms shall not be transferable to another catching vessel or trap. 10. Copies of catch documents shall follow each part of split lots or processed product, using the unique document identification number of the original catch document in order to track them. 11. Domestic trade, import, export and re-export of fish parts other than the meat (i.e. heads, eyes, roes, guts and tails) shall be exempted from the requirements of this Regulation. Article 4 Validation 1. Catching vessel masters, trap operators, farm operators, sellers, exporters, or their authorised representatives, shall complete a catch document, if possible electronically, by providing the required information in appropriate sections and shall request its validation in accordance with paragraph 2 on each occasion when they land, transfer, cage, harvest, tranship, domestically trade or export bluefin tuna. 2. The catch document shall be validated by a competent authority of the flag, trap or farm Member State or the Member State where the seller or exporter is established. Member States shall validate the catch document for all bluefin tuna only where: (a) a catching vessel flies the flag of the Member State or a trap or farm is established in the Member State that harvested the bluefin tuna, (b) all the information contained in the catch document has been established to be accurate as a result of the verification of the lot, (c) the accumulated amounts to be validated are within their quotas or catch limits of each management year, including, where appropriate, individual quotas allocated to catching vessels or traps, and (d) the bluefin tuna complies with the relevant provisions of the ICCAT conservation and management measures. 3. Validation under paragraph 2 of this Article shall not be required where all the bluefin tuna available for sale are tagged, as referred to in Article 5, by the flag or trap Member State that fished them. 4. Where the bluefin tuna quantities caught and landed are less than 1 tonne or three fish, the fishing logbook or the sales note may be used as a temporary catch document, pending the validation of the catch document within seven days and prior to domestic trade or export. 5. A validated catch document shall include, as appropriate, the information set out in Annex II. 6. A catch document model is set out in Annex III. In cases where a section of the catch document model does not provide sufficient room to completely track movement of bluefin tuna from catch to trade, the relevant information section may be expanded as necessary and attached as an annex. The competent authority of the Member State concerned shall validate the annex as soon as possible, but not later than the next movement of bluefin tuna. 7. Instructions for the issuing, numbering, completion and validation of the catch document are set out in Annex IV. Article 5 Tagging 1. Member States may require their catching vessels or traps to affix a tag to each bluefin tuna, preferably at the time of kill, but not later than at the time of landing. Tags shall have unique Member State specific numbers and be tamper-proof. The tag numbers shall be linked to the catch document. 2. A summary of the implementation of the tagging programme shall be submitted to the Commission by the Member States concerned. The Commission shall forward the summaries to the ICCAT Secretariat within a reasonable period of time. 3. The use of tags shall be authorised only when the accumulated catch amounts are within Member States quotas or catch limits for each management year, including, where appropriate, individual quotas allocated to catching vessels or traps. CHAPTER III BLUEFIN TUNA RE-EXPORT CERTIFICATE Article 6 General provisions 1. Member States shall ensure that each lot of bluefin tuna which is re-exported from their territory is accompanied by a validated re-export certificate. The re-export certificate shall not apply in cases where farmed bluefin tuna is imported live. 2. The operator responsible for the re-export shall complete the re-export certificate by providing the required information in its appropriate sections and request its validation for the lot of bluefin tuna to be re-exported. The completed re-export certificate shall be accompanied by a copy of the validated catch document(s) relating to the bluefin tuna previously imported. Article 7 Re-export validation 1. The re-export certificate shall be validated by the competent authority of the re-exporting Member State. 2. The competent authority shall validate the re-export certificate for all bluefin tuna products only when: (a) all the information contained in the re-export certificate has been established to be accurate, (b) the validated catch document(s) submitted in support of the re-export certificate had been accepted for the importation of the products declared on the re-export certificate, (c) the products to be re-exported are wholly or partly the same products appearing on the validated catch document(s), and (d) a copy of the catch document(s) is attached to the validated re-export certificate. 3. The validated re-export certificate shall include the information set out in Annex V. CHAPTER IV COMMUNICATION AND VERIFICATION Article 8 Communication and conservation of validated documents 1. Member States shall communicate, by electronic means, a copy of all validated catch documents or re-export certificates, except in cases where Article 4(3) applies, as soon as possible and in any event within five working days of the date of validation, or without delay where the expected duration of the transportation should not take more than five working days, to the following: (a) the Commission, (b) the competent authorities of the Member State or CPC where the bluefin tuna will be domestically traded, or farmed or imported, and (c) the ICCAT Secretariat. 2. Member States shall keep copies of the validated catch documents and re-export certificates issued or received for at least two years. Article 9 Verification 1. Member States shall ensure that their competent authorities identify each lot of bluefin tuna landed in, transhipped in, domestically traded in, imported into or exported or re-exported from their territory. The competent authorities shall request and examine the validated catch document(s) and related documentation of each lot of bluefin tuna. The examination shall include the consultation of the database on validation held by the ICCAT Secretariat. 2. The competent authorities may also examine the content of the lot to verify the information contained in the catch document and in related documents and, where necessary, shall carry out verifications with the operators concerned. 3. If, as a result of examinations or verifications carried out pursuant to paragraphs 1 and 2, a doubt arises regarding the information contained in a catch document, Member States shall cooperate with the competent authorities which validated the catch document(s) or re-export certificate(s) to resolve such doubts. 4. If a Member State identifies a lot with no catch document, it shall notify its findings to the delivering Member State or the exporting CPC and, where known, the flag Member State or the flag CPC. 5. Pending the examinations or verifications under paragraphs 1 and 2, Member States shall not release the lot for domestic trade, import or export or, in the case of live bluefin tuna destined for farms, accept the transfer declaration. 6. Where a Member State, as a result of examinations or verifications pursuant to paragraph 1 and in cooperation with the validating authorities concerned, determines that a catch document or re-export certificate is invalid, the domestic trade, import, export or re-export of the lot of bluefin tuna concerned shall be prohibited. CHAPTER V TRANSMISSION OF DATA Article 10 Information concerning validation and points of contact 1. Member States shall notify to the Commission: (a) the name and full address of their authorities competent for validating and verifying catch documents or re-export certificates, (b) the name, title and sample impression of the stamp or seal of the validating officials who are individually empowered, and (c) as appropriate, tag samples. 2. The notification shall indicate the date on which the information referred to in paragraph 1 takes effect. Updated details of validating authorities and officials shall be communicated to the Commission in a timely fashion. 3. Member States shall notify to the Commission the points of contact that should be informed when there are questions relating to catch documents or re-export certificates, and in particular, their name. 4. The Commission shall promptly forward this information to the ICCAT Secretariat. Article 11 Annual programme report 1. By 15 September of each year, Member States shall provide to the Commission, by electronic means, a programme report including the information set out in Annex VI, covering the period from 1 July of the preceding year to 30 June of that year. 2. The Commission shall establish the Unions annual programme report and communicate it to the ICCAT Secretariat by 1 October of each year. CHAPTER VI FINAL PROVISIONS Article 12 Amendment of Annexes In order to apply the conservation measures adopted by ICCAT, the Commission may amend, by means of delegated acts in accordance with Article 13 and subject to the conditions set out in Articles 14 and 15, the Annexes to this Regulation. When adopting such delegated acts, the Commission shall act in accordance with the provisions of this Regulation. Article 13 Exercise of the delegation 1. The powers to adopt delegated acts referred to in Article 12 shall be conferred on the Commission for a period of five years following 14 August 2010. The Commission shall make a report in respect of the delegated powers at the latest six months before the end of the five-year period. The delegation of powers shall be automatically extended for periods of an identical duration, unless the European Parliament or the Council revokes it in accordance with Article 14. 2. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 3. The powers to adopt delegated acts are conferred on the Commission subject to the conditions laid down in Articles 14 and 15. Article 14 Revocation of the delegation 1. The delegation of powers referred to in Article 12 may be revoked at any time by the European Parliament or by the Council. 2. The institution which has commenced an internal procedure for deciding whether to revoke the delegation of powers shall endeavour to inform the other institution and the Commission within a reasonable time before the final decision is taken. 3. The decision of revocation shall put an end to the delegation of the powers specified in that decision. It shall take effect immediately or at a later date specified therein. It shall not affect the validity of the delegated acts already in force. It shall be published in the Official Journal of the European Union. Article 15 Objections to delegated acts 1. The European Parliament or the Council may object to a delegated act within a period of two months from the date of notification. At the initiative of the European Parliament or the Council that period shall be extended by two months. 2. If, on expiry of that period, neither the European Parliament nor the Council has objected to the delegated act it shall be published in the Official Journal of the European Union and shall enter into force at the date stated therein. 3. If the European Parliament or the Council objects to a delegated act, it shall not enter into force. The institution which objects shall state the reasons for objecting to the delegated act. Article 16 Amendments to Regulation (EC) No 1984/2003 1. Regulation (EC) No 1984/2003 is amended as follows: (a) in the title, the words bluefin tuna are deleted; (b) in Article 1(a), the words bluefin tuna (Thunnus thynnus) are deleted; (c) in Article 2, the words bluefin tuna are deleted; (d) in Article 3, point (a) is deleted; (e) in Article 4(1), the first indent is deleted; (f) in Article 4(2)(b)(iii), the words bluefin tuna are deleted; (g) in Article 5(1), the first indent is deleted; (h) in Article 6(1) second paragraph, point (a) is deleted; (i) in Article 8(a), the words bluefin tuna are deleted; (j) in Article 9(2), point (a) is deleted; (k) Annexes I, IVa, IX and XV are hereby repealed. 2. References to the repealed provisions of Regulation (EC) No 1984/2003 shall be construed as references to this Regulation. Article 17 Review The Commission shall review this Regulation following the recommendations adopted by ICCAT, taking into account the updated scientific opinions on stocks size which will be submitted at its meetings, and shall submit proposals for any amendments that may be necessary. Article 18 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 7 July 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) Opinion of 17 March 2010 (not yet published in the Official Journal). (2) Position of the European Parliament of 17 June 2010 (not yet published in the Official Journal) and Council Decision of 29 June 2010. (3) OJ L 179, 23.6.1998, p. 1. (4) OJ L 189, 3.7.1998, p. 14. (5) OJ L 177, 16.7.1996, p. 24. (6) OJ L 162, 18.6.1986, p. 33. (7) OJ L 295, 13.11.2003, p. 1. (8) OJ L 96, 15.4.2009, p. 1. ANNEX I PRODUCTS REFERRED TO IN ARTICLE 2(a) Goods Description Code of the Combined Nomenclature (1) Live Bluefin tunas (Thunnus thynnus) 0301 94 00 Bluefin tunas (Thunnus thynnus), fresh or chilled excluding fillets and other meat 0302 35 10 Bluefin tunas (Thunnus thynnus), fresh or chilled excluding fillets and other meat other than for the industrial manufacture of prepared or preserved fish 0302 35 90 Whole Bluefin tunas (Thunnus thynnus), frozen, excluding fillets and other meat for the industrial manufacture of prepared or preserved fish 0303 45 11 Bluefin tunas (Thunnus thynnus), frozen, gilled and gutted excluding fillets and other meat for the industrial manufacture of prepared or preserved fish 0303 45 13 Bluefin tunas (Thunnus thynnus), frozen, other than whole or gilled and gutted excluding fillets and other meat for the industrial manufacture of prepared or preserved fish 0303 45 19 Bluefin tunas (Thunnus thynnus), frozen, excluding fillets and other meat other than for the industrial manufacture of prepared or preserved fish 0303 45 90 Fillets of Bluefin tunas (Thunnus thynnus) fresh or chilled ex 0304 19 39 Meat other than fillets of Bluefin tunas (Thunnus thynnus) fresh or chilled ex 0304 19 39 Fillets and other meat of Bluefin tunas (Thunnus thynnus) frozen ex 0304 29 45 Other meat of Bluefin tunas (Thunnus thynnus) ex 0304 99 99 Fillets of Bluefin tunas (Thunnus thynnus), dried, salted or in brine but not smoked ex 0305 30 90 Smoked Bluefin tunas (Thunnus thynnus) including fillets ex 0305 49 80 Dried Bluefin tunas (Thunnus thynnus) whether or not salted but not smoked ex 0305 59 80 Bluefin tunas (Thunnus thynnus) salted but not dried or smoked and in brine ex 0305 69 80 Bluefin tunas (Thunnus thynnus) whole or in pieces but not minced, prepared or preserved in vegetable oil ex 1604 14 11 Bluefin tunas (Thunnus thynnus) whole or in pieces but not minced, prepared or preserved other than in vegetable oil and fillets known as loins ex 1604 14 16 Bluefin tunas (Thunnus thynnus) whole or in pieces but not minced, prepared or preserved other than in vegetable oil and other than fillets known as loins ex 1604 14 18 Bluefin tunas (Thunnus thynnus) other than whole or in pieces but not minced, prepared or preserved ex 1604 20 70 (1) Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX II DATA TO BE INCLUDED IN THE BLUEFIN TUNA CATCH DOCUMENT 1. ICCAT bluefin tuna catch document number 2. Catch information Vessel or trap description Catching vessel or trap name Flag or trap State ICCAT Record No of vessels or traps (if applicable) Catch description Date, area of catch and gear used Number of fish, total round weight, and average weight (1) Tag No. (if applicable) ICCAT Record No of joint fishing operations (if applicable) Government validation Name of authority and signatory, title, signature, seal and date 3. Trade information for live fish trade Product description Total live weight, number of fish, area of catch Exporter/seller information Point of export or departure Export company name, address, signature and date Farm (name and ICCAT No.) and State of destination Description of transportation (relevant documentation to be attached) Importer/buyer information Point of import or destination Import company name, address, signature and date of signature Government validation Name of authority and signatory, title, signature, seal and date 4. Transfer information Towing vessel description ICCAT transfer declaration No. Vessel name, flag ICCAT Record No. and towing cage number (if applicable) Number of fish dead during transfer, total weight 5. Transhipment information Carrier vessel description Name Flag State ICCAT Record No. Date Port (name and country or position) Product description (F/FR; RD/GG/DR/FL/OT) Total weight (NET) Government validation Name of authority and signatory, title, signature, seal and date 6. Farming information Farming facility description Name, Farm Member State ICCAT FFB No. and location of farm Participation in national sampling programme (yes or no) Cage description Date of caging, cage number Fish description Estimates of number of fish, total weight, and average weight (2) ICCAT Regional Observer information Name, ICCAT number, signature Estimated size composition (< 8 kg, 8-30 kg, > 30 kg) Government validation Name of authority and signatory, title, signature, seal and date 7. Harvesting information Harvesting description Date of harvest Number of fish, total round weight, and average weight Tag numbers (if applicable) ICCAT Regional Observer information Name, ICCAT number, signature Government validation Name of authority and signatory, title, signature, seal and date 8. Trade information Product description F/FR; RD/GG/DR/FL/OT (when different type of products are recorded in this section, the weight shall be recorded by each product type) Total weight (NET) Exporter/Seller information Point of export or departure Export company name, address, signature and date State of destination Description of transportation (relevant documentation to be attached) Government validation Name of authority and signatory, title, signature, seal and date Importer/buyer information Point of import or destination Import company name, address, signature and date of signature (1) Weight shall be reported by round weight where available. If round weight is not used, specify the type of product (e.g., GG) in the Total Weight and Average Weight section of the form. (2) Weight shall be reported by round weight where available. If round weight is not used, specify the type of product (e.g., GG) in the Total Weight and Average Weight section of the form. ANNEX III ICCAT BLUEFIN TUNA CATCH DOCUMENT MODEL ANNEX IV Instructions for the issuing, numbering, completion and validation of the catch document 1. GENERAL PRINCIPLES (1) Language If a language other than an official ICCAT language (English, French and Spanish) is used in completing the catch document, the English translation must be attached to it. (2) Numbering Member States must develop unique numbering systems for catch documents using their ISO 2-alpha country code in combination with a number consisting of at least eight digits, of which at least two digits should indicate the year of catch. Example: FR-09-123456 (where FR stands for France) In the case of split lots or processed products, copies of the original catch document must be numbered by supplementing the number of the original catch documents with a 2-digit number. Example: FR-09-123456-01, FR-09-123456-02, FR-09-123456-03, etc. The numbering must be sequential and preferably printed. The serial numbers of blank catch documents issued shall be recorded according to the name of the recipient. (3) Validation The catch document model shall not be a substitute for the prior transfer authorisation or the caging authorisation. 2. CATCH INFORMATION (1) Completion (a) General principles This section is applicable to all catches of bluefin tuna. The master of the catching vessel or the trap operator or their authorised representative or the authorised representative of the flag or trap Member State is responsible for the completion and the request for validation of the CATCH INFORMATION section. The CATCH INFORMATION section must be completed at the latest by the end of the first transfer into towed cages, transhipment or landing operation. NB: in case of joint fishing operations, the master of each catching vessel involved in the joint fishing operation must complete a catch document for each catch. (b) Specific instructions FLAG: indicate the flag or trap Member State. ICCAT Record No: indicate the ICCAT number of the catching vessel or trap authorised to fish bluefin tuna in the ICCAT Convention area. This information is not applicable to catching vessels which fish bluefin tuna as by-catch. GEAR: indicate the fishing gear using the following codes BB Baitboat GILL Gillnet HAND Handline HARP Harpoon LL Longline MWT Mid-water trawl PS Purse seine RR Rod and reel SURF Surface fisheries unclassified TL Tended line TRAP Trap TROL Troll UNCL Unspecified methods OT Other TOTAL WEIGHT: indicate the round weight in kilograms. If round weight is not used at the time of catch, indicate the type of product (e.g. GG). In case of joint fishing operations, the quantity reported must correspond to the allocation key defined for each catching vessel. ZONE: indicate Mediterranean, western Atlantic or eastern Atlantic. TAGS No (if applicable): additional lines may be added to allow the listing of each tag number by individual fish. (2) Validation The flag or trap Member State is responsible for the validation of the CATCH INFORMATION section unless bluefin tuna are tagged in accordance with Article 5 of this Regulation. For landed or transhipped fish, validation must take place at the latest by the end of the transhipment or landing operation. For live transferred fish, validation may take place at the time of the first transfer into towed cages, but must take place in any event at the latest by the end of the caging operation. 3. TRADE INFORMATION FOR LIVE FISH TRADE (1) Completion (a) General principles: This section is applicable only to domestic trade in or the export of live bluefin tuna. The master of the catching vessel or his authorised representative or the authorised representative of the flag Member State is responsible for the completion and the request for validation of the TRADE INFORMATION FOR LIVE FISH TRADE section. The TRADE INFORMATION FOR LIVE FISH TRADE section must be completed at the latest by the end of the first transfer into towed cages. NB: where a quantity of fish die during the transfer operation and are domestically traded or exported, the original catch document (CATCH INFORMATION section completed and, where applicable, validated) must be copied, and the TRADE INFORMATION section of the copied catch document must be completed by the master of the catching vessel or his authorised representative or the authorised representative of the flag Member State and transmitted to the domestic buyer/importer. Validation of the copy guarantees that it is a true copy and has been recorded by the authorities of the Member State concerned. Without such validation, any catch document copy will be null and void. (b) Specific instructions: ZONE: indicate the area of transfer, Mediterranean, western Atlantic or eastern Atlantic. POINT OF EXPORT/DEPARTURE: indicate the Member State or CPC name of the fishery zone where the bluefin tuna were transferred or indicate high seas otherwise. TRANSPORTATION DESCRIPTION: attach any relevant document certifying the trade. (2) Validation The flag Member State must not validate catch documents where the CATCH INFORMATION section is not completed and, where applicable, validated. Validation may take place at the time of the first transfer into towed cages, but must in any event take place at the latest by the end of the caging operation. 4. TRANSFER INFORMATION (1) Completion (a) General principles: This section is applicable only to live bluefin tuna. The master of the catching vessel or his authorised representative or the authorised representative of the flag Member State is responsible for the completion of the TRANSFER INFORMATION section. The TRANSFER INFORMATION section must be completed at the latest by the end of the first transfer operation. At the end of the first transfer operation, the master of the catching vessel must provide the catch document (CATCH INFORMATION, TRADE INFORMATION FOR LIVE FISH TRADE and TRANSFER INFORMATION sections completed and, where applicable, validated) to the master of the towing vessel. The completed and, where applicable, validated catch document must accompany the transfer of fish during transport to farm, including transfer of live bluefin tuna from the transport cage to another transport cage or transfer of dead bluefin tuna from the transport cage to an auxiliary vessel. NB: where some fish die during the transfer operation, the original catch document (CATCH INFORMATION, TRADE INFORMATION FOR LIVE FISH TRADE and TRANSFER INFORMATION sections completed and, where applicable, validated) must be copied, and the TRADE INFORMATION section of the copied catch document must be completed by the domestic seller/exporter or his authorised representative or the authorised representative of the flag Member State and transmitted to the domestic buyer/importer. Validation of the copy guarantees that it is a true copy and has been recorded by authorities of the Member State concerned. Without such validation, any catch document copy will be null and void. (b) Specific instructions: No. OF FISH DEAD DURING TRANSFER and TOTAL WEIGHT OF DEAD FISH: information completed (if applicable) by the master of the towing vessel. CAGE No.: indicate the number of each cage in the case of a towing vessel having more than one cage. (2) Validation Validation of this section is not required. 5. TRANSHIPMENT INFORMATION (1) Completion (a) General principles: This section is applicable only to dead bluefin tuna. The master of the transhipping fishing vessel or his authorised representative or the authorised representative of the flag Member State is responsible for the completion and the request for validation of the TRANSHIPMENT INFORMATION section. The TRANShipment INFORMATION section must be completed at the latest by the end of the transhipment operation. (b) Specific instructions: DATE: indicate the date of the transhipment. PORT NAME: indicate the designated port of transhipment. PORT STATE: indicate the Member State or CPC of the designated port of transhipment. (2) Validation The flag Member State must not validate catch documents where the CATCH INFORMATION section has not been completed and, where applicable, validated. Validation must take place at the latest by the end of the transhipment operation. 6. FARMING INFORMATION (1) Completion (a) General principles: This section is applicable only to live caged tuna. The master of the towing vessel must provide the catch document (CATCH INFORMATION, TRADE INFORMATION FOR LIVE FISH TRADE and TRANSFER INFORMATION sections completed and, where applicable, validated) to the farm operator at the time of caging. The farm operator or his authorised representative or an authorized representative of the farm Member State is responsible for the completion and the request for validation of the FARMING INFORMATION section. The FARMING INFORMATION section must be completed at the latest by the end of the caging operation. (b) Specific instructions: CAGE No: indicate the number of each cage. ICCAT Regional Observer Information: indicate name, ICCAT number and signature. (2) Validation The farm Member State is responsible for the validation of the FARMING INFORMATION section. The farm Member State must not validate catch documents where the CATCH INFORMATION, TRADE INFORMATION FOR LIVE FISH TRADE and TRANSFER INFORMATION sections have not been completed and, where applicable, validated. Validation must take place at the latest by the end of the caging operation. 7. HARVESTING INFORMATION (1) Completion (a) General principles: This section is applicable only to dead farmed tuna. The farm operator or his authorised representative or an authorized representative of the farm Member State is responsible for the completion and the request for validation of the HARVESTING INFORMATION section. The HARVESTING INFORMATION section must be completed at the latest by the end of the harvesting operation. (b) Specific instructions: TAGS No (if applicable): additional lines may be added to allow the listing of each tag number by individual fish. ICCAT Regional Observer Information: indicate name, ICCAT number and signature. (2) Validation The farm Member State is responsible for the validation of the HARVESTING INFORMATION section. The farm Member State must not validate catch documents where the CATCH INFORMATION, TRADE INFORMATION FOR LIVE FISH TRADE, TRANSFER INFORMATION and FARMING INFORMATION sections have not been completed and, where applicable, validated. Validation must take place at the latest by the end of the harvesting operation. 8. TRADE INFORMATION (1) Completion (a) General principles: This section is applicable to domestic trade or export of dead bluefin tuna. The domestic seller or exporter or their authorised representative or an authorized representative of the Member State of the seller/exporter is responsible for the completion and the request for validation of the TRADE INFORMATION section, except the subsection IMPORTER/BUYER. The TRADE INFORMATION section, except the subsection IMPORTER/BUYER, must be completed prior to the fish being domestically traded or exported. In case of domestic trade, the subsection IMPORTER/BUYER must be completed by the domestic buyer after the fish have been domestically traded. In case of international trade, the subsection IMPORTER/BUYER must be completed by the importer. (b) Specific instructions: TRANSPORTATION DESCRIPTION: attach any relevant document certifying the trade. (2) Validation The Member State of the seller/exporter is responsible for the validation of the TRADE INFORMATION (except the subsection IMPORTER/BUYER) section unless bluefin tuna are tagged in accordance with Article 5 of this Regulation. NB: in cases where more than one domestic trade or export results from a single catch document, a copy of the original catch document must be validated by the Member State of the domestic seller or exporter and must be used and accepted as an original catch document. Validation of the copy guarantees that it is a true copy and has been recorded by authorities of the Member State concerned. Without such validation, any catch document copy will be null and void. NB: In cases of re-export, the RE-EXPORT CERTIFICATE must be used to track further movements, which must relate to the catch information of the original catch document via the original catch document number. When bluefin tuna are caught by a catching vessel or trap flagged or established in a Member State or CPC using the tagging system, then exported dead and re-exported, the catch document accompanying the RE-EXPORT CERTIFICATE does not have to be validated. However, the RE-EXPORT CERTIFICATE must be validated. After import, a bluefin tuna may be divided into several pieces, which then may be subsequently exported. In this case, the re-exporting Member State or CPC must confirm that the re-exported piece is part of the original fish accompanied by the catch document. ANNEX V DATA TO BE INCLUDED IN THE ICCAT BLUEFIN TUNA RE-EXPORT CERTIFICATE 1. Document number of the re-export certificate 2. Re-export section Re-exporting Member State Point of re-export 3. Description of imported bluefin tuna Product type F/FR RD/GG/DR/FL/OT (when different type of products are recorded in this section, the weight shall be recorded by each product type) Net weight (kg) Catch document number(s) and date(s) of importation Flag(s) of fishing vessel(s) or State of establishment of the trap, where appropriate 4. Description of bluefin tuna to be re-exported Product type F/FR RD/GG/DR/FL/OT (when different type of products are recorded in this section, the weight shall be recorded by each product type) Net weight (kg) Corresponding catch document number(s) from section 3 State of destination 5. Statement of re-exporter Name Address Signature Date 6. Validation by authorities Name and address of the authority Name and position of the official Signature Date Government seal 7. Import section Statement by the importer in the Member State or CPC of import of the lot of bluefin tuna Name and address of the importer Name and signature of the importers representative and date Point of import: City and CPC Note  Copies of the catch document(s) and transport document(s) shall be attached NOTE: IF A LANGUAGE OTHER THAN ENGLISH IS USED IN COMPLETING THIS FORM, PLEASE ATTACH THE ENGLISH TRANSLATION TO THIS DOCUMENT. Note: Valid transport document and copies of the BCDs shall be attached. ANNEX VI REPORT ON THE IMPLEMENTATION OF THE ICCAT BLUEFIN TUNA CATCH DOCUMENTATION PROGRAMME Reporting Member State: Period of reference: July 1 [2XXX] to June 30 [2XXX] 1. Information extracted from catch documents  number of catch documents validated,  number of validated catch documents received from other Member States or CPCs,  total amount of bluefin tuna traded domestically, with breakdown by fishing areas and fishing gears,  total amount of bluefin tuna imported, exported, transferred to farms, re-exported with breakdown by CPC of origin, re-export or destination, fishing areas and fishing gears,  number of verifications of catch documents requested to other Member States or CPCs and summary results,  number of requests for verifications of catch documents received from other Member States or CPCs and summary results,  total amount of lots of bluefin tuna subject to a prohibition decision with breakdown by products, nature of operation (domestic trade, import, export, re-export, transfer to farms), reasons for prohibition and Member States, CPCs and/or non-Contracting Parties of origin or destination. 2. Information on lots under Article 9(1) and (2) of this Regulation  number of lots,  total amount of bluefin tuna with breakdown by products, nature of operation (domestic trade, import, export, re-export, transfer to farms), Member States, CPCs or other countries referred to in Article 9(1) and (2) of this Regulation.